Citation Nr: 1037555	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for disabilities of the 
teeth/gums for purposes of eligibility for outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from March 1971 to March 1975 and 
a second period of service from October 2004 to March 2006.  The 
Veteran also had lengthy reserve component service of unverified 
types.  

A claim for service connection for a dental disorder initially 
came before the Board of Veterans' Appeals (Board) on appeal from 
an April 2006 rating decision of the North Little Rock, Arkansas 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2007, the Board Remanded the claim on appeal with 
directions to the RO to issue notice regarding a claim for 
service connection for dental disorders for purposes of 
entitlement to outpatient dental treatment.  The Veteran 
continued to contend that he was entitled to outpatient dental 
treatment and disagreed with VA's failure to adjudicate the 
claim, thus submitting contentions which the Court of Appeals for 
Veterans Claims requires the Board to accept as equivalent to a 
notice of disagreement for purposes of requiring the Board to 
address such issue in its adjudication.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The Veteran requested a Videoconference hearing before the Board.  
The requested hearing was conducted by the undersigned Veterans 
Law Judge in September 2007.

The appeal is REMANDED to the VA Medical Center via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





	(CONTINUED ON NEXT PAGE)




REMAND

In its February 2009 remand, the Board directed the RO to advise 
the Veteran of the statutes and regulations governing service 
connection for dental disorders for purposes of entitlement to 
outpatient dental treatment, including information to the Veteran 
about handling of such claims at the VA Medical Center rather 
than at the RO.  The RO was directed to search for the Veteran's 
service dental records.  It appears that this action was 
completed, although no additional dental records were located.  
The RO REFERRED the claim to the VA Medical Center (VAMC).

The VAMC conducted dental examination in August 2009.  In 
addition, an addendum to the examination report was provided in 
September 2009.  In the addendum, it was reported that the 
Veteran had periodontal disease.  It was concluded that 
periodontal disease is not a condition that is caused or 
exacerbated by military service and therefore dental treatment at 
the VAMC was not indicated.  The record before the Board for 
appellate review does not document that the VAMC has notified the 
Veteran of this review.  

Given the foregoing, the case is REMANDED for the following 
action:

1.  Advise the Veteran of the adjudication of his 
claim for service connection for disabilities of 
the teeth/gums for treatment purposes.  

2.  Issue a statement of the case (SOC) which 
addresses the issue of entitlement to service 
connection for tooth disorders, to include claims 
for service connection for missing teeth and for 
teeth treated during the second period of 
service, and a gum disorder, to include 
periodontal disease, for purposes of entitlement 
to outpatient dental treatment, to include one-
time treatment.  Advise the Veteran of 
regulations governing the length of time 
following service entry required before service 
connection for certain dental disorders may be 
authorized.  38 C.F.R. § 3.381 (2010).  The 
statement of the case must include all applicable 
laws and regulations.

3.  The Veteran should be clearly advised of the 
need to file a substantive appeal if he wishes to 
complete an appeal from the adjudication of the 
claim for service connection for disabilities of 
the teeth/gums for treatment purposes.  He should 
be advised that the period for perfecting an 
appeal will expire 60 days after the SOC is 
mailed.  If an appeal is perfected within that 60 
days, then the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


